Title: From Thomas Jefferson to Tench Coxe, 11 February 1801
From: Jefferson, Thomas
To: Coxe, John Redman



Dear Sir
Washington Feb. 11. 1801.

Your favor of Jan. 25. came to hand some days ago, and yesterday a gentleman put into my hand, at the door of the Senate chamber, the vol. of the Amer. Museum for 1798. as no letter accompanied it I took it for granted it was to bring under my eye some of it’s contents. I have gone over it with satisfaction. this is the morning of the election  by the H. of R. for some time past a single individual [had] declared he would by his vote make up the 9th. state. on Saturday last he changed, and it stands at present 8. one way; 6 the other & 2. divided. which of the two will be elected & whether either I deem perfectly problematical: and my mind has long been equally made up for either of the three events. if I can find out the person who brought me the volume from you I shall return it by him, because I presume it makes one of a set. if not by him, I will find some other person who may carry it to Philadelphia if not to Lancaster. very possibly it may go by a different conveyance from this letter. very probably you will learn before the reciept of either the result, or the progress at least of the election. we see already at the threshold, that if it falls on me, I shall be embarrassed by finding the offices vacant, which cannot be even temporarily filled but with advice of Senate, and that body is called on the 4th. of March, when it is impossible for the new members of Kentucky, Georgia & S. Carolina to recieve notice in time to be here. the Summons for Kentucky dated as all were Jan. 31. could not go hence till the 5th. & that for Georgia did not go till the 6th. if the difficulties of the election therefore are got over, these are more & more behind, until new elections shall have regenerated the constituted authorities. the defects of our constitution under circumstances like the present, appear very great. accept assurances of the esteem & respect of Dear Sir
Your most obedt. servt

Th: Jefferson

